Citation Nr: 9907726	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a right elbow 
disability.  

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability secondary to exposure to Agent Orange.

3. Entitlement to an increased rating for a left knee 
impairment, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years, 
including the periods from January 1967 to October 1973, and 
from July 1975 until his retirement in July 1983.

By rating decision dated April 1985, the Regional Office (RO) 
denied the veteran's claim for service connection for a skin 
disorder secondary to exposure to Agent Orange.  He was 
informed of this decision and of his right to appeal by a 
letter dated later that month.  Subsequently, the Department 
of Veterans Affairs (VA) implemented new regulations 
governing entitlement to service connection for disabilities 
claimed to be related to exposure to Agent Orange.  
Accordingly, the RO reviewed the veteran's claim pursuant to 
these new regulations and, by rating action in July 1994, 
again denied service connection.  The veteran was again 
notified of this decision and of his right to appeal by a 
letter dated in July 1994.  Recently, the veteran has 
submitted additional evidence, seeking to reopen his claim 
for service connection for a skin disorder secondary to 
exposure to Agent Orange.   

By rating action in September 1996, the RO concluded that the 
evidence submitted by the veteran was not new and material 
and his claim for service connection for a skin disability 
secondary to exposure to Agent Orange remained denied.  In 
addition, the RO denied service connection for right tennis 
elbow.  Finally, the RO, in the September 1996 rating 
decision, increased the rating assigned for the veteran's 
service connected left knee disability from noncompensable to 
10 percent, effective April 1996.  The veteran has continued 
to disagree with the assigned rating.

The Board notes that by rating action in July 1997, the RO 
granted service connection for a right knee disability 
secondary to his service connected left knee disorder.  Since 
the veteran has not submitted a notice of disagreement with 
the evaluation assigned for the right knee disability, this 
matter is not currently before the Board at this time.  See 
Grantham v. Brown, 114 F 3d. 1156 (1997).  In this regard, 
the RO wrote the veteran a letter in November 1997 and 
advised him that he had one year from the date of the letter 
to file a notice of disagreement with the evaluation assigned 
for the right knee disability.  Since no response was 
received, this decision will be limited to the issues noted 
on the cover page.

The issue of entitlement to an increased rating for left knee 
impairment will be considered in the remand section below.


FINDINGS OF FACT

1. The veteran's in-service right elbow complaints were 
diagnosed as tennis elbow

2. The veteran complained of pain in the right elbow on VA 
examination in February 1985.

3. He reported a 10-year history of right elbow pain in 
September 1994, and was found to have lateral 
epicondylitis, for which he underwent surgery in 1996.

4. The veteran's current right elbow disability cannot be 
disassociated from his in-service complaints.

5. By decision in July 1994, the RO denied the veteran's 
claim of entitlement to service connection for a skin 
disability secondary to exposure to Agent Orange.

6. He was informed of this decision and of his right to 
appeal by a letter dated July 1994, but a timely appeal 
was not received.

7. The additional evidence submitted includes the report of a 
VA examination in which the physician concluded that the 
veteran's skin disorder had its onset in service.

8. This evidence is neither cumulative nor redundant, and is, 
in connection with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1. A right elbow disability was incurred in service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).

2. The July 1994 decision of the RO which denied service 
connection for a skin disability secondary to Agent Orange 
exposure is final.  38 U.S.C.A. §§ 5107,   7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

3. The evidence received since the July 1994 rating decision 
is new and material and the claim for service connection 
for a skin disability secondary to Agent Orange exposure 
is reopened.  38 U.S.C.A. § 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Right Elbow Disability 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical evidence and the 
veteran's statements concerning the onset of his right elbow 
disability are sufficient to conclude that his claim is well 
grounded.  

Factual background

The service medical records disclose that the veteran was 
seen in December 1978 and reported a several week history of 
pain in the lateral aspect of the right elbow.  It was noted 
that the pain was aggravated by use of the arm, especially by 
extensor muscle activity of the forearm.  An examination 
revealed tenderness in the region and aggravation of the pain 
with forced dorsiflexion of the wrist against resistance.  An 
X-ray study of the elbow was normal.  The diagnosis was 
tennis elbow.  The veteran was to receive an injection, and 
he was to be further checked in two weeks if he continued to 
have problems.  On a report of medical history in April 1983, 
in conjunction with the retirement examination, the veteran 
denied a painful or "trick" elbow.  A clinical evaluation 
of the upper extremities on the retirement examination in 
April 1983 was normal.  

On VA general medical examination in February 1985, the 
veteran complained of pain in the right elbow.  There were no 
findings recorded pertaining to the right elbow.  

In a statement dated September 1994, a private physician 
reported that he had seen the veteran that month for a 10-
year history of lateral elbow pain, diagnosed as lateral 
epicondylitis.  He had experienced problems on and off, but 
for the last two months, it had been fairly significant and 
worsening.  An examination showed distal, radial, ulnar and 
median nerve motor and sensory function to be intact.  
Tenderness was maximal over the region of the common extensor 
tendon region.  X-rays demonstrated a trace of degenerative 
joint disease.  The impression was lateral epicondylitis.  

Private medical records show that the veteran underwent a 
diagnostic arthroscopy/arthrotomy with removal of loose body 
in February 1996.  The post-operative diagnoses were loose 
body in joint, chondromalacia capitellum, Grade III, right 
elbow.  

The veteran was afforded a VA examination for the joints in 
June 1996.  He stated that he developed right tennis elbow in 
1976.  He reported that he received cortisone shots at that 
time and again when he had a recurrence.  He continued to 
have problems to the point that it bothered him shaking 
hands.  It was noted that he had recently had surgery and was 
told he had arthritis.  Following an examination, the 
diagnosis was status post surgery for right tennis elbow, 
with history of degenerative joint disease.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

In Savage v. Gober, 10 Vet. App. 489 (1997), the Court 
observed that a claimant may obtain the benefit of § 3.303(b) 
by showing a continuity of symptomatology.  The Court noted 
that a veteran's assertion of continuity of symptomatology, 
in and of itself, may be sufficient to well ground a claim.  
The Court also stated if continuity of symptomatology is 
shown, medical evidence of a nexus between the veteran's 
current disability and his service may not be necessary to 
well ground a claim.  To require otherwise would nullify the 
§ 3.303(b) continuity of symptomatology provision.  In this 
case, in light of the veteran's hearing testimony; the fact 
that right elbow complaints were documented during service 
and on the first VA examination following separation; that a 
10-year history of right elbow complaints was reported in 
September 1994; and that a diagnosis of lateral epicondylitis 
has been made, an etiological link between service and post 
service is established based upon continuity of 
symptomatology.

The Board readily concedes that the veteran was seen during 
service for complaints involving the right elbow.  It was 
concluded that he had tennis elbow.  Although when he was 
examined in April 1983, prior to his retirement from service, 
he denied any problems concerning the elbow and a clinical 
evaluation at that time revealed no abnormality, it is 
significant note that he continued to report pain in the 
right elbow on the initial VA examination following his 
discharge from service.  Similarly, when he was seen by a 
private physician in September 1994, he related a 10-year 
history of right elbow pain.  This history is clearly 
consistent with the fact that the veteran had reported right 
elbow pain on examination in 1985.  It is not disputed that 
the veteran had surgery on his right elbow in 1996.  
Following the most recent VA examination, conducted in June 
1996, the diagnoses were status post surgery for right tennis 
elbow, with history of degenerative joint disease.  Under the 
benefit of the doubt rule embodied in 38 U.S.C.A. § 5107(b), 
in order for a claimant to prevail, there need not be a 
preponderance of the evidence in the veteran's favor, but 
only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the veteran's assertions, including his hearing 
testimony, and the medical evidence are quite persuasive.  
Under the circumstances of this case, resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that the weight of the evidence supports the claim for 
service connection for right lateral epicondylitis (tennis 
elbow).


II.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to 
Service Connection for a Skin Disorder Secondary to 
Agent Orange Exposure  

The RO denied the veteran's claims for service connection for 
a skin disability secondary to Agent Orange exposure in July 
1994.  It was concluded that there was no positive 
association between the skin disorders shown in the record 
and exposure to Agent Orange.  Following notification of the 
July 1994 decision, along with information regarding his 
appellate rights, an appeal was not perfected by the veteran.  
Thus, the July 1994 rating decision is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a). 20.302(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Appeals for Veterans Claims (prior to March 1, 1991 
known as the United States Court of Veterans Appeals) 
(hereinafter Court) erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. Sept. 16, 1998).  In Colvin, 
the Court adopted the following rule with respect to the 
nature of the evidence which would justify reopening of a 
claim on the basis of new and material evidence:  "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin, 1 Vet. App. at 174.  In 
light of the holding in Hodge, the Board will analyze the 
evidence submitted in the instant case according to the 
standard articulated in 38 C.F.R. § 3.156(a).  This standard, 
as aptly noted above, focuses on whether the new evidence (1) 
bears directly and substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

In Elkins v. West, U.S.Vet. App. No. 97-1534 (Feb. 17, 1999), 
the Court noted that Hodge implicitly held that new and 
material evidence may be presented even though a claim is not 
well grounded.

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The "old" evidence 

The service medical records show that the veteran was seen in 
December 1982 for complaints of a rash on his neck and back.  
It was noted that he had been chopping wood.  An examination 
revealed an erythematous rash on his neck, face and chest.  
The assessment was contact dermatitis.  Medications were 
prescribed.  On a report of medical history in April 1983 in 
connection with the retirement examination, the veteran 
reported that he had not had any skin disease.  A clinical 
evaluation of the skin on the retirement examination in April 
1983 was normal.   

The veteran was afforded a general medical examination by the 
VA in February 1985.  He complained of itching and peeling of 
his hands and upper body.  An examination of the skin 
revealed some scaling of the feet suggestive of tinea pedis.  
He also had some pigmented patches on the back, suggestive of 
tinea versicolor, as well as some desquamation on the medial 
borders of the fingers.  No pertinent diagnosis was made.  It 
was noted that the veteran was advised to consult a 
dermatologist. 

The RO decision 

As noted above, the RO, by rating decision in July 1994, 
denied service connection for a skin disability secondary to 
exposure to Agent Orange.

The additional evidence 

A VA skin examination was conducted in June 1997.  The 
examiner noted that no records were available for review.  
The veteran reported that he had served in Vietnam and was 
exposed on numerous occasions to Agent Orange.  He stated 
that he believed that the food he ate was contaminated with 
the herbicide.  He complained of an intermittent rash that 
developed on his back and chest which was worse in the 
presence of sun.  He related that he first developed the rash 
in the early 1970's, and that he had never had any diagnostic 
scrapings or biopsy performed.  No medications he had used 
had been helpful.  The rash was not especially pruritic, but 
burned somewhat when scratched.  He also reported a scaling, 
mildly pruritic process which was present on his hands and 
feet.  This problem had also been present since the early 
1970's when he was in service.  He described constant scaling 
and dryness of his hands.   

On examination, there was no rash or lesions noted on the 
chest or back.  He had some speckled hypopigmentation of the 
neckline on the chest.  The arms and legs were examined and 
found to be unremarkable.  The hands and feet were remarkable 
for a small amount of scale along the instep of the foot with 
one to two millimeter vesicles.  The skin lines had a small 
amount of white scale in a moccasin distribution.  The hands 
as well had on the lateral aspects of the fingers and the 
palms a small amount of white scale.  There was no subungual 
hyperkeratosis or onycholysis.  The diagnoses were probable 
intermittent tinea versicolor and tinea manis and vesicular 
tinea pedis.  The examiner commented that the veteran more 
than likely developed tinea pedis and tinea manis while in 
service.  He added that the rash on the veteran's back most 
likely represented a tinea versicolor infection, but no 
lesions were seen on examination.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991). 

Based on its review of the record, the Board concludes that 
the additional evidence submitted in support of the veteran's 
claim is new and material.  In this regard, the Board notes 
that the veteran's claim was previously denied on the basis 
that a skin disorder had not been shown to be related to 
service, to include exposure to Agent Orange.  The findings 
on the VA general medical examination in 1985 included tinea 
pedis, but the diagnoses did not include a skin disorder.  

The evidence obtained since the July 1994 RO decision 
includes the report of a VA examination in June 1997.  At 
that time, it was specifically concluded that the veteran's 
skin disorder had its inception in service.  This is the 
initial indication that the veteran's current skin disability 
is related to service.  This evidence is clearly new, in that 
it was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, that is, whether the veteran has a skin disability 
related to service.  This evidence suggests that he does.  It 
is of such significance that it must be considered in order 
to adjudicate the claim fairly.  The Board finds, therefore, 
that the additional evidence of record is new and material, 
warranting reopening of the claim for service connection for 
a skin disability.


ORDER

Service connection for a right elbow disability is granted.  
New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin 
disability.  To this extent, the appeal is granted. 


REMAND

Since the Board has concluded that the additional evidence 
pertaining to the claim for service connection for a skin 
disability is new and material, the RO must consider all the 
evidence of record in reaching its determination.  In light 
of the fact that the records were not reviewed by the 
examiner in conjunction with the June 1997 VA examination, 
the Board believes that another examination is warranted.  

In addition, the veteran argues that a higher is warranted 
for his service-connected left knee disability.  The Board 
notes that when the veteran was examined by the VA in June 
1996, crepitation and tenderness of the left knee were 
described.  Similarly, crepitance was again noted during the 
December 1996 VA examination.  Although the veteran 
complained of pain, the examiner failed to indicate whether 
pain was present.  The Court has held that when a Diagnostic 
Code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

During the RO hearing in April 1997, the veteran testified 
that the symptoms of his left knee disability have increased 
in severity since the most recent VA examination.  The Court 
has also held that where the veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluated the current state 
of the condition, the VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 
38 C.F.R. § 3.326(a) (1998), a VA examination will be 
authorized where there is a possibility of a valid claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his left knee 
disability since 1997.  The RO should 
also obtain all treatment records since 
his retirement from service for a skin 
disorder.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2. The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to 
determine the nature and extent of his 
left knee disability.  All necessary 
tests should be performed.  The 
orthopedic examiner should comment on 
any functional impairment due to pain 
and the pathology associated with pain 
should be described.  With respect to 
the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain 
is visibly manifested on movement of 
the joints, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

3. The veteran should be afforded a VA 
skin examination to determine the 
nature and severity of his skin 
condition.  The examiner is requested 
to provide an opinion concerning 
whether it is at least as likely as 
not that the veteran's current skin 
disorder is related to service, to 
include exposure to Agent Orange.  The 
examiner should be requested to 
furnish the rationale for any opinion 
expressed.  The claims folder should 
be reviewed by the examiner in 
conjunction with the examination.

4. Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a skin disability based 
on the entire evidence of record, 
including any evidence obtained 
pursuant to this remand.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 
	
- 5 -


- 1 -


